UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-4475


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

TITO LEMONT KNOX,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Henry M. Herlong, Jr., Senior
District Judge. (6:06-cr-00269-HMH-1)


Submitted:    October 2, 2009                 Decided:   November 6, 2009


Before MICHAEL, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David W. Plowden, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant.       Maxwell B. Cauthen, III,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Tito Lemont Knox appeals the district court’s order

revoking     his       conditional     discharge          pursuant    to     18    U.S.C.

§ 4243(g) (2006).            Knox’s counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), raising one issue but

stating that, in his view, there are no meritorious grounds for

appeal.     Counsel questions whether the district court erred in

remanding    Knox       to    a   treatment        facility   because       he    posed   a

substantial risk of danger to others as a result of his mental

disorder.     Knox has filed pro se supplemental informal briefs. ∗

We affirm.

            After a hearing, the district court found that Knox

“violated     the       conditions        of       his   release     by     failing       to

participate in psychiatric treatment . . . and refusing to take

psychotropic       medication”       as    ordered       by   the    court.        United

States v. Knox, No. 6:06-cr-00269-HMH-1 (D.S.C. May 12, 2009,

at 3).     The court also concluded “that Knox’s continued release

would    create    a    substantial       risk      of   bodily    injury    to   another

person or serious damage to property of another.”                           (Id.).    Our

thorough review of the record leads us to conclude that the

     ∗
       We have reviewed carefully the issues raised in the pro se
supplemental informal briefs.     Knox’s claim that he did not
violate his conditional discharge by using marijuana is belied
by the record, and we decline to review the district court’s
denial of Knox’s motion to suppress evidence in this appeal.



                                               2
district     court    did    not    err   in    revoking       Knox’s    conditional

discharge.

            Accordingly,       we     affirm    the    order    of   the       district

court.     We deny Knox’s motions for discovery, for sanctions, and

for    release.       This   court     requires       that   counsel     inform    his

client, in writing, of the right to petition the Supreme Court

of the United States for further review.                 If the client requests

that   a   petition    be    filed,    but     counsel   believes       that    such    a

petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.                       Counsel’s motion

must state that a copy thereof was served on the client.                               We

dispense     with     oral   argument        because     the    facts     and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                               AFFIRMED




                                          3